Citation Nr: 1718456	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-11 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and stepson


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2015, the Board remanded the claim to the RO for additional development.  The case has now been returned to the Board for further appellate review.   

In February 2015, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing.  That VLJ retired and the Veteran testified before the undersigned VLJ in February 2017.  The transcripts of both hearing are associated with the record.

The record before the Board consists of records within electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The evidence is equipoise as to whether the Veteran's sleep apnea is etiologically related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his sleep apnea is secondary to his service-connected PTSD.

VA treatment records reflect a November 2008 diagnosis of severe obstructive sleep apnea hypopnea syndrome.  Also, during the pendency of this appeal, in April 2012, the Veteran was granted service connection for PTSD.  Thus, the question before the Board is whether his diagnosed sleep apnea is caused or aggravated by his service-connected PTSD.

The most probative evidence in this regard consists of conflicting medical opinions that discuss the relationship between the Veteran's sleep apnea and his PTSD.

In a February 2017 letter, Dr. H.C., a private pulmonologist, stated that he treated the Veteran for obstructive sleep apnea syndrome and acknowledged his PTSD diagnosis.  The physician then explained that PTSD causes a background of hyperarousability which creates instability and sleep discontinuity.  He further stated that this instability contributes to the development of both obstructive sleep apnea and central sleep apnea.  Dr. H.C. then opined that there is a strong correlation between obstructive sleep apnea and PTSD.  

The evidence also includes negative opinions from July 2015 and December 2016 VA examiners who essentially determined that the Veteran's sleep apnea is not caused or aggravated by his service-connected PTSD.  While the examiners commented regarding a lack of evidence in the medical literature or consensus in the medical community to support a causal or aggravation relationship between sleep apnea and PTSD, this evidence is not sufficient enough to rebut Dr. H.C.'s later opinion.  Specifically, neither VA opinion considers that of Dr. H.C., who provided medical rationale to support his finding of a relationship between obstructive sleep apnea and PTSD.  

Given the conflicting medical evidence, coupled with the Veteran's competent and credible lay statements, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt is resolved in favor of the Veteran.  Accordingly, entitlement to service connection for sleep apnea is granted.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


